Citation Nr: 0324847	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory disorder 
claimed as asthma or bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active-duty from June 1990 to October 
1990, and from November 1990 to November 1994.  He also had a 
period of eight months of inactive duty for training prior to 
June 1990; in addition, the veteran had unverified reserve 
component service from December 1994 through October 1997.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, in which service 
connection was denied for bronchitis or asthma, claimed as 
due to an undiagnosed illness.  The Board remanded the claim 
in January 2001.  The case has been returned to the Board 
following further development.

After reviewing the contentions and evidence of record, the 
Board finds that the issue on appeal is more accurately 
stated as listed on the title page of this decision.

The veteran requested a hearing before the Board.  That 
hearing was conducted in June 2000 by the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The preponderance of the medical evidence establishes 
that the veteran did not incur or aggravate asthma in 
service, and establishes that there is no current diagnosis 
of bronchitis.

3.  The medical evidence establishes that asthma diagnosed 
several years after the veteran's service is unrelated to his 
service.  




CONCLUSION OF LAW

The veteran did not incur or aggravate asthma or bronchitis 
in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim submitted in May 1998, the veteran, who served in 
the Persian Gulf, in pertinent part, sought service 
connection for bronchitis.  In subsequent statements, he 
contended that he incurred an undiagnosed illness or asthma 
or bronchitis during his service as a result of exposure to 
chemicals or other substances.

Duty to assist

Important procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

A letter issued to the veteran in August 2001 by the RO 
advised him that his claim for service connection for a 
respiratory disorder, to include asthma and bronchitis, was 
being reconsidered because of a change in the law.  This 
letter informed the veteran of the criteria for service 
connection, including the criteria pertinent to reserve 
service, and advised him that records to verify his periods 
of active and active or inactive duty for training were being 
requested.  This letter advised the veteran of VA's duties to 
assist him in development of his claim, and of his 
responsibility to identify or submit evidence.  

In response to the RO's August 2001 letter, the veteran, by a 
statement received in August 2001, indicated that all records 
of his clinical treatment were at the Zablocki VA Medical 
Center in Milwaukee, Wisconsin, and that he had no other 
evidence to submit.  The veteran also indicated that records 
of his reserve service should be in his claims file or at the 
National Personnel Records Center in St. Louis.  Despite 
several attempts to obtain more specific records of the 
veteran's reserve component service, and contacts with 
several possible sources of such records, the RO was unable 
to obtain verification of any periods of service after 1994.  
The RO advised the veteran of the negative response to all 
requests for records in a February 2003 supplemental 
statement of the case.

The veteran in this case was notified of the information and 
evidence required to substantiate his claim by means of the 
discussions in the October 1998 rating decision, which denied 
service connection for bronchitis or asthma as due to an 
undiagnosed illness, and in the statement of the case issued 
in April 1999.  Pertinent information was also provided in 
the January 2001 Board remand, and in supplemental statements 
of the case issued in February 2003 and May 2003, as well as 
in the August 2001 RO letter to the veteran and other 
communications regarding development of the evidence.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  In this case, as noted, 
the RO made repeated attempts to obtain additional reserve 
component records, contacted several sources, and informed 
the veteran of the negative results.  Assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A.  § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, the veteran 
was afforded several VA respiratory system examinations and 
medical opinion evidence has been obtained.   

The Board concludes that the veteran has been notified of the 
evidence and information necessary to substantiate his claim 
and has been notified of VA's efforts to assist him.  See 
Quartuccio, supra.  Additionally, the Board notes that it has 
been more than two years since the veteran was initially 
notified of the enactment of the VCAA and more than two years 
since the veteran was notified by the RO that he should 
submit or identify evidence to substantiate his claim.

As a result of the development that has been attempted and 
completed, including the numerous unsuccessful attempts to 
obtain the reserve service records, the Board concludes there 
is no reasonable possibility that further assistance will aid 
in substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim for service connection for asthma or bronchitis, 
including as due to an undiagnosed illness, is appropriate.

Factual Background and Analysis

A veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order for a claim to 
be granted, there must be competent evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Stated another way, establishing service connection 
for a disability requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Although a number of diseases, including bronchiectasis, but 
not asthma or bronchitis, may be presumed to have been 
incurred in service if they manifest to a compensable degree 
within a year of separation from service, the veteran does 
not contend that service connection should be presumed in 
this case, nor does the evidence raise such a contention.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307 (as amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002)), 3.309 (2002).

Further, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service- connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Service medical records reflect that the veteran had 
complaints of congestion and productive cough in May 1993.  A 
chest x-ray was negative.  The diagnosis was bronchitis.  
Service medical records show that the veteran was treated for 
upper respiratory tract infection in January 1992 and in 
January 1994.  In July 1994, the veteran sought treatment for 
complaints of sinus drainage.  Allergic rhinitis was 
diagnosed.  Periodic examinations conducted in August 1989 
and September 1993 are devoid of diagnosed abnormality of the 
respiratory system.

VA clinical records dated in June 1998 reflect that the 
veteran was evaluated for bronchitis.  Pulmonary function 
testing conducted in July 1998 was within normal limits.  An 
inhaled bronchodilator challenge did not significantly 
improve spirometry results.  A methacholine challenge was 
positive at 5 breaths, consistent with bronchial 
hyperreactivity.  August 1998 treatment notes reflect that 
the veteran's pulmonary function test results were consistent 
with asthma.

On VA examination in August 1998, the veteran was sneezing 
and had a watery nose.  He reported headaches accompanied 
with pain over the ethmoid sinus areas.  The veteran reported 
that he began having allergy symptoms during his Persian Gulf 
service.  Allergic rhinitis and sinusitis with headaches and 
pain were the assigned diagnoses.  (The veteran has been 
granted service connection for allergic rhinitis with ethmoid 
sinusitis, and no issue regarding entitlement to service 
connection for allergies or sinusitis is before the Board on 
appellate review.)

In his June 2000 testimony before the Board, the veteran 
testified that he had progressive symptoms of difficulty 
breathing and lack of energy following his Gulf War service.  
He testified that he was first diagnosed with asthma in 1998, 
after his separation from reserve service.  

On examination in July 2000, the veteran provided a history 
of asthma diagnosed soon after his exposure to chemical fires 
in the Persian Gulf.  The examiner concluded that the veteran 
had asthma, most likely secondary to exposure to chemicals.

On VA examination in December 2002, the examiner discussed 
review of the veteran's in-service clinical records and his 
post-service records of clinical treatment.  The examiner 
concluded that the veteran's in-service treatment for 
bronchitis and for upper respiratory tract infections was not 
for initial manifestations of asthma.  The examiner also 
concluded that the veteran's asthma was not due to exposure 
to chemicals, as the large component of asthma was atopic and 
due to the individual's own immune system.  The examiner 
further concluded that the veteran's asthma was separate from 
and not exacerbated by his service-connected allergic 
rhinitis and ethmoid sinusitis.  

VA clinical records establish that the veteran has a medical 
diagnosis of asthma.  In contrast, VA clinical records 
establish that there is no current diagnosis of bronchitis 
assigned.  For example, VA outpatient records dated in 
January 1999 reflect that the veteran reported increased 
frequency of asthma attacks.  VA radiologic examination 
conducted in June 1999 was compatible with a clinical 
diagnosis of asthma.  The summaries of VA hospitalizations in 
November 2000 and in September 2001 disclose a diagnosis of 
asthma.  The examiner who conducted the December 2002 VA 
examination agreed that the veteran had a current diagnosis 
of asthma.  These records also reference the fact that the 
veteran was treated for bronchitis in service, but are devoid 
of a current diagnosis of bronchitis.

Thus, although the veteran was treated for bronchitis in 
service, he does not meet the criteria for an award of 
service connection for bronchitis, as service connection for 
bronchitis may not be awarded in the absence of medical 
evidence of some disability due to that disorder.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The service medical records do not show that the veteran was 
treated for asthma in service.  Despite the absence of 
treatment of asthma in service, service connection may still 
be granted for that disorder if the medical evidence 
establishes that the veteran had asthma chronically and 
continuously after service or that asthma currently diagnosed 
was incurred as a result of service or any incident thereof 
or is secondary to or aggravated by any service-connected 
disability.  In addition, as the RO notified the veteran, 
service connection may be granted for a disease or injury 
incurred during active duty for training or for injury 
incurred during inactive duty for training.  See 38 U.S.C. §§ 
101(2), 101(24); 1110.

The doctor who conducted the December 2002 VA examination, 
however, provided a medical opinion that the veteran's 
current diagnosis of asthma was not etiologically related to 
any disorder, either bronchitis or upper respiratory tract 
infections, treated in service.  The examiner discounted the 
veteran's contention that asthma was related to exposure to 
chemical in service, and discussed the reasons underlying 
that conclusion, including the clinical evidence linking the 
chronology of diagnosis of asthma to post-service employment 
exposure to dust and other air-borne particles.  The examiner 
also considered whether the veteran's current diagnosis of 
asthma was secondary to or aggravated by his service-
connected disabilities, allergic rhinitis and ethmoid 
sinusitis.  The examiner rejected that possible link to the 
veteran's service.  

The Board has considered whether the evidence supports of 
determination that the veteran's diagnosis of asthma is 
etiologically related to any disease or injury incurred 
during active duty for training or to an injury incurred 
during inactive duty to training.  However, the December 2002 
VA opinion is unfavorable to a conclusion the veteran's 
asthma is linked to his reserve component service, and there 
is no other medical evidence to support such a conclusion.  
Although the veteran testified that he had the symptoms 
during reserve service that led to the later diagnosis of 
asthma, the governing statute does not authorize service 
connection for symptoms which are chronic and continuous 
during and following reserve service, but rather, limits 
service connection to disease or injury which is actually 
disabling during a period of reserve service.  The 
preponderance of the evidence establishes that disability due 
to asthma was not present during any period of active or 
inactive duty training, and the veteran's own testimony 
confirms that he was not treated for the disease during such 
a period.

A July 2000 VA medical opinion of record is favorable to the 
veteran's contention that his current diagnosis of asthma is 
etiologically linked to exposure to chemicals, specifically, 
chemicals in burning oil well fires, to which the veteran was 
exposed during his Persian Gulf service.  However, the 
December 2002 medical opinion which rejected that conclusion 
is more persuasive than the July 2000 opinion.  In 
particular, the examiner who conducted the December 2002 VA 
examination specifically noted review of the veteran's in-
service and post-service clinical records and the time line 
of the veteran's diagnosis of asthma.  In contrast, the 
examiner who provided the July 2000 opinion relied on the 
history provided by the veteran.  Also, unlike the doctor who 
provided the July 2000 opinion, the doctor who conducted the 
December 2002 VA opinion provided the rationale underlying 
his conclusion.  

After weighing the two contrasting opinions, the Board finds 
that the December 2002 is more persuasive.  As such, the 
preponderance of the evidence is against the veteran's claim 
that he incurred asthma as a result of his service, including 
exposure to chemicals.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim of entitlement to service 
connection for asthma or bronchitis is denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



